UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response:7.2 FORM N-PX ANNUAL REPORT OF PROXY VOTING OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Management Company Act File Number: 811-5850 OneAmerica Funds, Inc. (Exact Names of Registrant as Specified in Charter) One American Square Indianapolis, Indiana 46282 (Address of Principal Executive Offices) The Corporation Trust Incorporated 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) 317-285-1588 Registrant’s Area Code and Telephone Number: Date of Fiscal Year End:12/31/2013 Date of Reporting Period: 6/30/2013-6/30/2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Section 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is not required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. PROXY VOTING FOR THE PERIOD JULY 1, 2, 2014 Date Voted Ticker Company Name Cusip Shareholder Meeting Date Description of Proposal Who Proposed Vote For or Against Mgt Value 10959 Asset Director 10956 Soc Resp 126612 AUL 186683/ 788466 AUL Fndn 186701 OneAm Fincl Partners 110984 ADBE ADOBE SYSTEMS 00724F101 4/10/2014 Election of directors Management For For 3/25/14 3/5/14 3/25/14 NA NA NA Approval of an amendment to the 2003 Equity Incentive Plan Management Against Against 3/25/14 3/5/14 3/25/14 NA NA NA Ratification of appointment of independent registered public accounting firm Management For For 3/25/14 3/5/14 3/25/14 NA NA NA Advisory vote on executive compensation Management Against Against 3/25/14 3/5/14 3/25/14 NA NA NA AEG AEGON 5/21/2014 Proposal to adopt the annual accounts for 2013 Management For For 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to approve the final dividend 2013 Management For For 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to release the members of the Executive Board from liability for their duties Management Against Against 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to release the members of the Supervisory Board from liability for their duties Management Against Against 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to appoint Robert Dineen to theSupervisory Board Management For For 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to appoint Corien Wortmann-Kool to the Supervisory Board Management For For 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to authorize the Executive Board to issue common shares Management Against Against 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to authorize the Executive Board to restrict or exclude pre-emptive rights upon issuing common shares Management Against Against 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to authorize the Executive Board to issue common shares under incentive plans Management Against Against 4/25/14 4/15/14 4/25/14 4/23/14 NA NA Proposal to authorize the Executive Board to acquire shares in the company Management For For 4/25/14 4/15/14 4/25/14 4/23/14 NA NA AMGN AMGEN 5/15/2014 Election of directors Management For For 4/15/14 4/8/14 4/15/14 4/11/2014, 4/23/14 NA NA Ratification of selection of independent registered public accountants Management For For 4/15/14 4/8/14 4/15/14 4/11/2014, 4/23/14 NA NA Advisory vote to approve executive compensation Management Against Against 4/15/14 4/8/14 4/15/14 4/11/2014, 4/23/14 NA NA Proposal regarding majority voting Shareholder For Against 4/15/14 4/8/14 4/15/14 4/11/2014, 4/23/14 NA NA AAPL APPLE INC. 2/24/2014 Election of directors Management For For 2/6/14 2/6/14 2/6/14 NA NA Amendment of the Articles of Incorporation to facilitate the implementation of majority voting for the election of directors in an uncontested election Management For For 2/7/14 2/7/14 2/7/14 NA NA Amendment of the Articles of Incorporation to eliminate the blank check authority of the Board to issue preferred stock Management For For 2/7/14 2/7/14 2/7/14 NA NA Amendment of the Articles to establish a par value for the Company's common stock of $0.00001 per share Management For For 2/7/14 2/7/14 2/7/14 NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 2/7/14 2/7/14 2/7/14 NA NA A non-binding advisory resolution to approve executive compensation Management For For 2/7/14 2/7/14 2/7/14 NA NA Approval of the 2014 Employee Stock Plan Management Against Against 2/7/14 2/7/14 2/7/14 NA NA Proposal entitled "Board Committee on Human Rights" Shareholder For Against 2/7/14 2/7/14 2/7/14 NA NA Proposal entitled "Report on Company Membership and Involvement with Certain Trade Associations and Business Organizations" Shareholder Against For 2/7/14 2/7/14 2/7/14 NA NA Proposal that the Company commit to completing not less than $50 billion of share repurchases during its 2014 fiscal year Shareholder Against For 2/7/14 2/7/14 2/7/14 NA NA Proposal entitled "Proxy Access for Shareholders" Shareholder Against For 2/7/14 2/7/14 2/7/14 NA NA AMAT APPLIED MATERIALS 3/4/2014 Election of directors Management For For 2/6/14 3/3/14 2/6/14 NA NA NA Approve, on an advisory basis, the compensation of executive officers Management For For 2/7/14 3/3/14 2/7/14 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 2/7/14 3/3/14 2/7/14 NA NA NA Proposal regarding special shareowner meetings Shareholder For Against 2/7/14 3/3/14 2/7/14 NA NA NA AMAT APPLIED MATERIALS 6/23/2014 Adoption of the business combination agreement dates 9/24/13 among Applied Materials, Tokyo Electron Limited, and Tel-Applied Holdings BV Management For For 6/16/14 6/16/14 6/16/14 NA NA NA Approval on an advisory basis between Applied Materials and its named executive officers Management Against Against 6/16/14 6/16/14 6/16/14 NA NA NA Approve a proposal that allows the executive chairman to adjourn the special meeting in the event additional documents are required, in the event there are insufficient shares represented, or to solicit additional proxies if there are insufficient votes to constitute a quorum Management For For 6/16/14 6/16/14 6/16/14 NA NA NA ADM Archer-Daniels-Midland 5/1/2014 Election of directors Management For For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA Ratify the appointment of the independent auditors Management For For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA Advisory vote on the compensation for named executive officers Management For For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA Proposal regarding independent Board Chairperson Shareholder Against For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA ADSK AUTODESK INC 1/14/2014 Approve an amendment to the 2012 Employee Stock Plan Management Against Against 12/11/13 12/11/13 12/11/13 12/11/13 NA NA ADSK AUTODESK INC 4/11/2014 Election of directors Management For For 5/1/14 5/1/14 5/1/14 5/1/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 5/1/14 5/1/14 5/1/14 5/1/14 NA NA Approve, on an advisory basis, the compensation of named executive officers Management Against Against 5/1/14 5/1/14 5/1/14 5/1/14 NA NA Approve the Executive Incentive Plan, as amended. Management Against Against 5/1/14 5/1/14 5/1/14 5/1/14 NA NA BOH BANK OF HAWAII 4/25/2014 Election of directors Management For For 3/25/14 4/10/14 3/25/14 3/25/14 NA NA Advisory vote to approve executive compensation Management For For 3/25/14 4/10/14 3/25/14 3/25/14 NA NA Approval of the 2014Stock and Incentive Plan Management For For 3/25/14 4/10/14 3/25/14 3/25/14 NA NA Ratification of the appointment of Ernst & Young LLP for 2014 Management For For 3/25/14 4/10/14 3/25/14 3/25/14 NA NA BK BANK OF NEW YORK MELLON 4/8/2014 Election of board of directors Management For For 3/31/14 3/18/14 3/31/14 3/31/14 NA NA Advisory vote for compensation of executive officers Management Against Against 3/31/14 3/18/14 3/31/14 3/31/14 NA NA Ratify the appointment of the independent auditor Management For For 3/31/14 3/18/14 3/31/14 3/31/14 NA NA Approve the amended Long-Term Incentive Plan Management Against Against 3/31/14 3/18/14 3/31/14 3/31/14 NA NA Proposal regarding an independent Board Chair Shareholder Against For 3/31/14 3/18/14 3/31/14 3/31/14 NA NA BAX BAXTER INTERNATIONAL 5/6/2014 Election of directors Management For For 4/11/14 3/31/14 4/11/14 4/16/14 NA NA Ratification of I independent registered public accounting firm Management For For 4/11/14 3/31/14 4/11/14 4/16/14 NA NA Advisory vote to approve named executive officer compensation Management Against Against 4/11/14 3/31/14 4/11/14 4/16/14 NA NA Right to act by written consent Shareholder Against For 4/11/14 3/31/14 4/11/14 4/16/14 NA NA Proposal for executives to retain significant stock Shareholder Against For 4/11/14 3/31/14 4/11/14 4/16/14 NA NA BBBY BED BATH & BEYOND 7/7/2014 Election of directors Management For For 6/17/14 6/17/14 6/17/14 6/20/14 NA NA Ratification of appointment of KPMG LLP Management For For 6/17/14 6/17/14 6/17/14 6/20/14 NA NA To approve, by non-binding vote, the 2013 compensation paid to the named executive officers Management Against Against 6/17/14 6/17/14 6/17/14 6/20/14 NA NA CSL CARLISLE COS INC 5/6/2014 Election of directors Management For For 4/4/14 4/3/14 3/31/14 NA NA NA Advisory vote to approve the Company's executive compensation Management Against Against 4/4/14 4/3/14 3/31/14 NA NA NA Ratification of independent registered public accounting firm Management For For 4/4/14 4/3/14 3/31/14 NA NA NA CVX CHEVERON 5/28/2014 Election of directors Management For For NA NA NA 4/28/14 NA NA Ratification of appointment of independent registered public accounting firm Management For For NA NA NA 4/28/14 NA NA Advisory vote to approve named executive officer compensation Management Against Against NA NA NA 4/28/14 NA NA Proposal regarding charitable contributions disclosure Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding lobbying disclosure Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding shale energy operations Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding independent chairman Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding special meetings Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding independent director with environmental expertise Shareholder Against For NA NA NA 4/28/14 NA NA Proposal regarding country selection guidelines Shareholder Against For NA NA NA 4/28/14 NA NA CSCO CISCO 17275R102 11/19/2013 Election of directors Management For For 10/17/13 10/17/13 10/17/13 10/17/13 NA NA Approval of amendment of the 2005 Stock Incentive Plan Management Against Against 10/17/13 10/17/13 10/17/13 10/17/13 NA NA Approval, on an advisory basis, of executive compensation Management Against Against 10/17/13 10/17/13 10/17/13 10/17/13 NA NA Ratification of independent registered public accounting firm Management For For 10/17/13 10/17/13 10/17/13 10/17/13 NA NA Approval to have Cisco hold a competition for giving public advice on the voting items in the 2014 proxy filing Shareholder Against For 10/17/13 10/17/13 10/17/13 10/17/13 NA NA C CITIGROUP INC 4/22/2014 Election of directors Management For For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Ratify the selection of Citi's independent registered public accounting firm Management For For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Consider an advisory vote on executive compensation Management Against Against 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Approve the 2014 stock incentive plan Management Against Against 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Proposal for executives to retain significant stock Shareholder Against For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Proposal requesting a grassroots lobbying communication Shareholder Against For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Proposal to deny indemnification of directors when appropriate Shareholder Against For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA Proposal regarding proxy access for shareholders Shareholder Against For 3/31/14 3/18/14 3/25/14 3/25/14 NA NA KO COCA-COLA 4/23/2014 Election of directors Management For For 4/16/14 3/18/14 4/16/14 3/25/14 NA NA Advisory vote to approve executive compensation Management Against Against 4/16/14 3/18/14 4/16/14 3/25/14 NA NA Approval of the 2014 Equity Plan Management Against Against 4/16/14 3/18/14 4/16/14 3/25/14 NA NA Ratification of the appointment of the independent auditor Management For For 4/16/14 3/18/14 4/16/14 3/25/14 NA NA Proposal regarding and independent board chairman Shareholder Against For 4/16/14 3/18/14 4/16/14 3/25/14 NA NA COLM COLUMBIA SPORTSWEAR CO 6/3/2014 Election of directors Management For For 5/9/14 4/25/14 5/9/14 5/9/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 5/9/14 4/25/14 5/9/14 5/9/14 NA NA Approval, by non-binding vote, executive compensation Management Against Against 5/9/14 4/25/14 5/9/14 5/9/14 NA NA COP CONOCOPHILLIPS 20825C104 5/13/2014 Election of directors Management For For 4/4/14 4/1/14 4/4/14 4/8/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/4/14 4/1/14 4/4/14 4/8/14 NA NA Advisory approval of executive compensation Management Against Against 4/4/14 4/1/14 4/4/14 4/8/14 NA NA Approval of the Omnibus Stock and Performance Incentive Plan Management Against Against 4/4/14 4/1/14 4/4/14 4/8/14 NA NA Report on lobbying expenditures Shareholder Against For 4/4/14 4/1/14 4/4/14 4/8/14 NA NA Greenhouse gas reduction targets Shareholder Against For 4/4/14 4/1/14 4/4/14 4/8/14 NA NA GLW CORNING 4/29/2014 Election of directors Management For 3/25/14 3/21/14 3/25/14 3/25/14 NA NA Advisory vote to approve executive compensation Management Against 3/25/14 3/21/14 3/25/14 3/25/14 NA NA Approval of adoption of the 2014 Variable Compensation Plan Management Against 3/25/14 3/21/14 3/25/14 3/25/14 NA NA Ratification of appointment of the independent registered public accounting firm Management For 3/25/14 3/21/14 3/25/14 3/25/14 NA NA CR CRANE CO 4/28/2014 Elect three directors to the Board Management For For 3/25/14 3/18/2014 3/25/14 3/25/14 NA NA Ratify the selection of the independent auditors Management For For 3/25/14 3/18/2014 3/25/14 3/25/14 NA NA Approve, by non-binding vote, the compensation paid to certain executive officers Management Against Against 3/25/14 3/18/2014 3/25/14 3/25/14 NA NA CST CST BRANDS 12646R105 6/4/2014 Election of directors Management For For 5/9/14 5/9/14 5/9/14 5/9/14 NA NA Ratify the selection of the independent registered public accounting firm Management For For 5/9/14 5/9/14 5/9/14 5/9/14 NA NA Approve the amended 2013 Omnibus Stock and Incentive Plan Management Against Against 5/9/14 5/9/14 5/9/14 5/9/14 NA NA To approve, by advisory vote, a resolution on executive compensation Management Against Against 5/9/14 5/9/14 5/9/14 5/9/14 NA NA To recommend, by advisory vote, the frequency of stockholder votes on executive compensation Management One Year For 5/9/14 5/9/14 5/9/14 5/9/14 NA NA CMI CUMMINS 5/13/2014 Election of directors Management For For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Advisory vote to approve compensation of named executive officers Management Against Against 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Ratification of the appointment of the auditors Management For For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Proposal regarding confidential voting Shareholder Against For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA DODGX DODGE & COX STOCK FUND 4/23/2014 Elect Trustees to the Board of Trustees Management For For NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to investing in any company for the purpose of exercising control management. Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to purchasing securities on margin and short selling Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to investments in securities that are illiquid and replace it with a uniform non-fundamental policy Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to underwriting securities of other issuers Management Against Against NA NA NA NA 3/7/14 NA DODFX DODGE & COX INTL STOCK FUND 4/23/2014 Elect Trustees to the Board of Trustees Management For For NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to investing in any company for the purpose of exercising control management. Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to purchasing securities on margin and short selling Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to investments in securities that are illiquid and replace it with a uniform non-fundamental policy Management Against Against NA NA NA NA 3/7/14 NA Remove the Fund's fundamental investment restriction with respect to underwriting securities of other issuers Management Against Against NA NA NA NA 3/7/14 NA ESV ENSCO plc G3157S-106 5/19/2014 Re-election of directors Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Authorize the Board of Directors to allot shares Management Against Against 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Appointment of statutory auditors Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Authorize the audit committee to determine the UK statutory auditors' remuneration Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Approve the directors'' remuneration policy Management Against Against 4/23/14 4/15/14 5/12/14 5/1/14 NA NA A non-binding advisory vote to approve the Directors' remuneration report Management Against Against 4/23/14 4/15/14 5/12/14 5/1/14 NA NA A non-binding advisory vote to approve the compensation of named executive officers Management Against Against 4/23/14 4/15/14 5/12/14 5/1/14 NA NA A non-binding advisory vote to approve the reports of the auditors and the directors and the UK Statutory Accounts Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Approve a capital reorganization Management For For 4/23/14 4/15/14 5/12/14 5/1/14 NA NA Approve the disapplication of pre-emption rights Management Against Against 4/23/14 4/15/14 5/12/14 5/1/14 NA NA XOM EXXON MOBIL 30231G102 5/28/2014 Election of directors Management For For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Ratification of independent auditors Management For For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Advisory vote to approve executive compensation Management Against Against 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Proposal regarding majority vote for directors Shareholder For Against 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Proposal regarding limiting directorships of board members Shareholder Against For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Proposal regarding amending the EEP Policy Shareholder Against For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Proposal regarding creating a lobbying report Shareholder Against For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA Proposal regarding greenhouse gas emissions goals Shareholder Against For 4/23/14 4/16/14 4/23/14 5/1/14 NA NA FCPB FIRST CAPITAL BANCSHARES INC 31941G101 5/20/2014 Election of directors Management For For NA NA NA 5/1/14 NA NA FLIR FLIR SYSTEMS 4/25/2014 Election of directors Management For For 3/25/14 3/25/14 3/25/14 3/25/14 NA NA Ratification of appointment of independent registered public accounting firm Management For For 3/25/14 3/25/14 3/25/14 3/25/14 NA NA Approval of proposed amendment to the 2011 Stock Incentive Plan Management Against Against 3/25/14 3/25/14 3/25/14 3/25/14 NA NA Approval, on an advisory basis, the company's executive compensation Management For For 3/25/14 3/25/14 3/25/14 3/25/14 NA NA FDP FRESH DEL MONTE G36738105 4/30/2014 Election of directors Management For For 4/8/14 4/3/14 4/8/14 4/8/14 NA NA Approval of company's financial statements for the fiscal year ended 12/27/13 Management For For 4/8/14 4/3/14 4/8/14 4/8/14 NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 4/8/14 4/3/14 4/8/14 4/8/14 NA NA Approval of the company's dividend payment for the fiscal year ended 12/27/13 Management For For 4/8/14 4/3/14 4/8/14 4/8/14 NA NA Approval of the 2014 Omnibus Share Incentive Plan Management Against Against 4/8/14 4/3/14 4/8/14 4/8/14 NA NA Approval, by non-binding vote, executive compensation Management Against Against 4/8/14 4/3/14 4/8/14 4/8/14 NA NA GD GENERAL DYNAMICS CORP 5/7/2014 Election of directors Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Advisory vote on the selection of the independent registered public accounting firm Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Advisory vote to approve executive compensation Management Against Against 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Proposal regarding independent Board Chairman Shareholder Against For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Proposal regarding lobbying disclosure Shareholder Against For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA GE GENERAL ELECTRIC CO 4/23/2014 Election of directors Management For For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Approval of named executive compensation Management Against Against 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Ratification of independent auditor Management For For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal regarding cumulative voting Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal requiring senior executives hold option shares for life Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal regarding multiple candidate elections Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal regarding the right to act by written consent Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal regarding cessation of all stock options and bonuses Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA Proposal to sell the company Shareholder Against For 3/31/14 3/18/14 3/31/14 3/25/14 NA NA FPOXX GOLDMAN SACHS FINANCIAL SQUARE FUNDS- PRIME OBLIG 38141W364 10/15/2013 Election of directors Management For For NA NA NA 9/30/13 9/30/13 9/30/2013 HD HOME DEPOT 5/22/2014 Election of directors Management For For 4/25/15 4/15/14 4/25/15 NA NA NA Ratification of the appointment of KPMG LLP Management For For 4/25/15 4/15/14 4/25/15 NA NA NA Advisory vote to approve executive compensation Management Against Against 4/25/15 4/15/14 4/25/15 NA NA NA Proposal regarding special shareholder meetings Shareholder Against For 4/25/15 4/15/14 4/25/15 NA NA NA Proposal regarding employment diversity report Shareholder Against For 4/25/15 4/15/14 4/25/15 NA NA NA ITW ILLINOIS TOOL WORKS 5/2/2014 Election of directors Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Hold an advisory vote on executive compensation Management Against Against 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Approve amendments to the Restated Certificate of Incorporation to eliminate supermajority voting requirements Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Approve amendments to the Restated Certificate of Incorporation to eliminate provisions regarding Board size Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA INTC INTEL CORP 5/22/2014 Election of directors Management For For 5/1/14 4/4/14 5/1/14 5/1/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 5/1/14 4/4/14 5/1/14 5/1/14 NA NA Advisory vote to approve executive compensation Management For For 5/1/14 4/4/14 5/1/14 5/1/14 NA NA ITG INVESTMENT TECHNOLOGY GP 46145F105 6/12/2014 Election of directors Management For For 5/29/14 5/29/14 5/29/14 5/29/14 NA NA Ratification of the appointment of the independent registered public accountant Management For For 5/29/14 5/29/14 5/29/14 5/29/14 NA NA Approval of the company's executive compensation Management Against Against 5/29/14 5/29/14 5/29/14 5/29/14 NA NA JNS JANUS CAPITAL GROUP 47102X105 4/24/2014 Election of directors Management For For 4/1/14 4/1/14 4/1/14 4/1/14 NA NA Ratification of the appointment of the independent auditor Management For For 4/1/14 4/1/14 4/1/14 4/1/14 NA NA Approval of named executive officers' compensation Management Against Against 4/1/14 4/1/14 4/1/14 4/1/14 NA NA JNJ JOHNSON & JOHNSON 4/24/2014 Election of directors Management For For 4/16/14 3/18/14 NA 4/4/14 NA NA Conduct an advisory vote to approve named executive officer compensation Management Against Against 4/16/14 3/18/14 NA 4/4/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/16/14 3/18/14 NA 4/4/14 NA NA Proposal for executives to retain significant stock Shareholder Against For 4/16/14 3/18/14 NA 4/4/14 NA NA JPM JPMORGAN CHASE & CO 46625H100 5/20/2014 Election of directors Management For For 4/28/14 4/10/14 4/20/14 4/23/14 NA NA Advisory resolution to approve executive compensation Management Against Against 4/28/14 4/10/14 4/20/14 4/23/14 NA NA Ratification of independent registered public accounting firm Management For For 4/28/14 4/10/14 4/20/14 4/23/14 NA NA Proposal to require an annual report on lobbying activities Shareholder Against For 4/28/14 4/10/14 4/20/14 4/23/14 NA NA Proposal to reduce the voting threshold to 15% rather than 20% Shareholder For Against 4/28/14 4/10/14 4/20/14 4/23/14 NA NA Proposal to require cumulative voting for directors rather than one-share one-vote Shareholder Against For 4/28/14 4/10/14 4/20/14 4/23/14 NA NA KSS KOHLS 5/15/2014 Election of directors Management For For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Ratification of the appointment of independent registered public accounting firm Management For For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Advisory vote on approval of executive officer compensation Management Against Against 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Proposal requiring executives to retain significant stock Shareholder Against For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA Proposal to create a report on the costs, benefits and scientific support for sustainability initiatives Shareholder Against For 4/15/14 4/3/14 4/15/14 4/16/14 NA NA N/A Lynx Capital N/A 5/28/2014 Election of directors Management For For NA NA NA 5/15/14 NA NA Ratification of the appointment of independent registered public accounting firm Management For For NA NA NA 5/15/14 NA NA MGA MAGNA INTERNATIONAL 5/8/2014 Election of directors Management For For 4/16/14 4/10/14 NA NA NA NA Appointment of independent auditor Management For For 4/16/14 4/10/14 NA NA NA NA Advisory vote to accept the approach to executive compensation Management Against Against 4/16/14 4/10/14 NA NA NA NA MAT MATTEL, INC. 5/16/2014 Election of directors Management For For 4/23/14 4/11/14 4/23/14 NA NA NA Advisory vote to approve named executive officer compensation Management Against Against 4/23/14 4/11/14 4/23/14 NA NA NA Ratification of the selection of the independent registered public accounting firm Management For For 4/23/14 4/11/14 4/23/14 NA NA NA Proposal regarding an independent board chairman Shareholder Against For 4/23/14 4/11/14 4/23/14 NA NA NA MCK MCKESSON CORP 58155Q103 7/31/2013 Election of directors Management For For 7/17/13 7/17/13 7/17/13 NA NA NA Ratification of the appointment of independent registered public accounting firm Management For For 7/17/13 7/17/13 7/17/13 NA NA NA Advisory vote on executive compensation Management Against Against 7/17/13 7/17/13 7/17/13 NA NA NA Approval of the 2013 Stock Plan Management Against Against 7/17/13 7/17/13 7/17/13 NA NA NA Approval of the amendment to the 2000 Employee Stock Purchase Plan Management For For 7/17/13 7/17/13 7/17/13 NA NA NA Approval to amend the By-Laws to provide for a stockholder right to call special meetings. Management For For 7/17/13 7/17/13 7/17/13 NA NA NA Proposal on action by written consent of stockholders Shareholder Against For 7/17/13 7/17/13 7/17/13 NA NA NA Proposal on disclosure of political contributions and expenditures Shareholder Against For 7/17/13 7/17/13 7/17/13 NA NA NA Proposal on significant executive stock retention until reaching normal retiring age or terminating employment Shareholder Against For 7/17/13 7/17/13 7/17/13 NA NA NA Proposal on compensation clawback policy Shareholder For Against 7/17/13 7/17/13 7/17/13 NA NA NA MDT MEDTRONIC 8/22/2013 Election of directors Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Approve, in a non binding advisory vote, named executive compensation Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Approve the 2013 Stock Award and Incentive Plan Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Amend and restate the Articles of Incorporation to provide that directors will be elected by a majority vote in uncontested elections Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Amend and restate the Articles of Incorporation to allow changes to the size of the Board of Directors upon the affirmative vote of a simple majority of shares Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Amend and restate the Articles of Incorporation to allow removal of a director upon the affirmative vote of a simple majority of shares Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Amend and restate the Articles of Incorporation to allow amendments to Section 5.3 of Article 5 upon the affirmative vote of a simple majority of shares Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Amend and restate the Articles of Incorporation to eliminate the fair price provision Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA MCHP MICROCHIP TECHNOLOGIES 8/16/2013 Election of directors Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA Approval on an advisory basis the compensation of named executives Management For For 8/13/13 8/13/13 8/13/13 8/13/13 NA NA MRK MERCK & CO 5/27/2014 Election of directors Management For For 5/1/14 4/20/14 NA NA NA NA Advisory vote to approve executive compensation Management Against Against 5/1/14 4/20/14 NA NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 5/1/14 4/20/14 NA NA NA NA Proposal concerning shareholders' right to act by written consent Shareholder Against For 5/1/14 4/20/14 NA NA NA NA Proposal concerning special shareowner meetings Shareholder Against For 5/1/14 4/20/14 NA NA NA NA NDAQ NASDAQ OMX Group 5/7/2014 Election of directors Management For For NA NA NA 4/20/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For NA NA NA 4/20/14 NA NA Approve the company's executive compensation on an advisory basis Management Against Against NA NA NA 4/20/14 NA NA Approve the Equity Incentive Plan Management Against Against NA NA NA 4/20/14 NA NA Approve an amendment of the Certificate of Incorporation to conform a provision to an analogous provision in the company's By-Laws Management For For NA NA NA 4/20/14 NA NA NSC NORFOLK SOUTHERN 5/8/2014 Election of directors Management For For 4/8/14 3/31/14 4/8/14 NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 4/8/14 3/31/14 4/8/14 NA NA NA Advisory vote to approve executive compensation Shareholder Against Against 4/8/14 3/31/14 4/8/14 NA NA NA Proposal concerning an independent Board Chairman Shareholder Against For 4/8/14 3/31/14 4/8/14 NA NA NA NTRS NORTHERN TRUST 4/15/2014 Election of directors Management For For 3/25/14 3/18/2014 3/25/14 3/25/14 NA NA Approve, on an advisory basis executive officer compensation Management Against Against 3/25/14 3/18/14 3/25/14 3/25/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/25/14 3/18/14 3/25/14 3/25/14 NA NA Proposal regarding additional disclosure for political and lobbying contributions Shareholder Against For 3/25/14 3/18/14 3/25/14 3/25/14 NA NA NUE NUCOR 5/8/2014 Election of directors Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Approve, on an advisory basis executive officer compensation Management Against Against 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Approve the 2014 Omnibus Incentive Compensation Plan Management Against Against 4/4/14 3/31/14 4/4/14 4/8/14 NA NA Proposal regarding Directors being elected by majority vote Shareholder For Against 4/4/14 3/31/14 4/4/14 4/8/14 NA NA OXY OCCIDENTAL PETROLEUM 5/2/2014 Election of directors Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA One-year waiver of director age restriction for Edward P. Djerejian, an independent director Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Advisory vote approving executive compensation Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Ability of stockholders to act by written consent Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Separation of the roles of the Chairman of the Board and the CEO Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Ratification of independent auditors Management For For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Proposal that executives retain significant stock until retirement Shareholder Against For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Proposal to review lobbying at federal, state and local levels Shareholder Against For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Proposal to provide quantitative risk management reporting for hydraulic fracturing operations Shareholder Against For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA Proposal regarding fugitive methane emissions and flaring report Shareholder Against For 4/15/14 4/1/14 4/15/14 4/16/14 NA NA PSX PHILLIPS 66 5/7/2014 Election of directors Management For For 4/3/14 3/31/14 4/3/14 4/4/14 NA NA Ratify the appointment of independent registered public accounting firm Management For For 4/3/14 3/31/14 4/3/14 4/4/14 NA NA Provide advisory (non-binding) approval of the compensation of executive officers Management Against Against 4/3/14 3/31/14 4/3/14 4/4/14 NA NA Proposal regarding greenhouse gas reduction goals Shareholder Against For 4/3/14 3/31/14 4/3/14 4/4/14 NA NA PFE PFIZER INC 4/24/2014 Election of directors Management For For 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Ratification of selection of the independent registered public accounting firm Management For For 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Advisory approval of executive compensation program Management Against Against 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Approval of the 2014 Stock Plan Management Against Against 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Proposal regarding a political contribution policy Shareholder Against For 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Proposal regarding lobbying activities Shareholder Against For 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA Proposal regarding action by written consent Shareholder Against For 4/3/14 3/18/14 NA 4/1/2014,4/16/14 NA NA RHI ROBERT HALF 5/22/2014 Election of directors Management For For 5/1/14 4/25/14 5/1/14 NA NA NA Ratification of appointment of auditor Management For For 5/1/14 4/25/14 5/1/14 NA NA NA Proposal regarding stock incentive plan Management Against Against 5/1/14 4/25/14 5/1/14 NA NA NA Advisory vote to approve executive compensation Management Against Against 5/1/14 4/25/14 5/1/14 NA NA NA PCP PRECISION CASTPARTS CORP 8/13/2013 Election of directors Management For For 7/23/13 7/23/13 7/23/13 NA NA NA Ratification of appointment of Independent Registered Public Accounting Firm Management For For 7/23/13 7/23/13 7/23/13 NA NA NA Advisory vote regarding compensation of named executive officers Management Against Against 7/23/13 7/23/13 7/23/13 NA NA NA Re-approval and amendment of the 2001 Stock Incentive Plan to increase the number of authorized shares Management Against Against 7/23/13 7/23/13 7/23/13 NA NA NA Approval of the amendment to the Restated Articles of Incorporation to provide for majority voting in uncontested election of directors Management For For 7/23/13 7/23/13 7/23/13 NA NA NA QCOM QUALCOMM 3/4/2014 Election of directors Management For For 2/7/14 3/3/14 2/7/14 2/7/14 NA NA Ratify the selection of the independent public accountants Management For For 2/7/14 3/3/14 2/7/14 2/7/14 NA NA Advisory vote to approve executive compensation Management Against Against 2/7/14 3/3/14 2/7/14 2/7/14 NA NA Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For 2/7/14 3/3/14 2/7/14 2/7/14 NA NA RHI ROBERT HALF 5/22/2014 Election of directors Management For For 5/1/14 4/25/14 5/1/14 NA NA NA Ratification of the appointment of the auditor Management For For 5/1/14 4/25/14 5/1/14 NA NA NA Proposal regarding the Stock Incentive Plan Management Against Against 5/1/14 4/25/14 5/1/14 NA NA NA Advisory vote to approve executive compensation Management Against Against 5/1/14 4/25/14 5/1/14 NA NA NA RD ROYAL DUTCH PETROLEUM-ADR 5/20/2014 Adoption of Annual Reports and Accounts Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Approval of Directors' Remuneration Policy Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Approval of Remuneration Report Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Appointment ofEuleen Goh as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Appointment of Patricia A. Woertz as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofBen van Beurden as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofGuy Elliot as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofSimon Henry as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofCharles Holliday as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofJorma Ollila as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofGerald Kleisterlee as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofSir Nigel Sheinwald as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofLinda Stuntz as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofHans Wigers as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofGerrit Zalm as Director of the Company Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Re-appointment ofauditors Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Remuneration of Auditors Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Authority to allot shares Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Disapplication of pre-emption rights Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Authority to purchase own shares Management For For 4/23/14 4/23/14 4/23/14 NA NA NA Approval of Long-Term Incentive Plan Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Approval of Deferred Bonus Plan Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Approval of Restricted Share Plan Management Against Against 4/23/14 4/23/14 4/23/14 NA NA NA Authority for certain donations and expenditures Management For For 4/23/14 4/23/14 4/23/14 NA NA NA SWKS SKYWORKS SOLUTIONS 83088M102 5/6/2014 Election of directors Management For For 4/15/14 4/4/14 4/15/14 4/16/14 NA NA Ratify the selection of the independent registered public accounting firm Management For For 4/15/14 4/4/14 4/15/14 4/16/14 NA NA Approve, on an advisory basis, the compensation of the company's executive officers Management Against Against 4/15/14 4/4/14 4/15/14 4/16/14 NA NA TXN TEXAS INSTRUMENTS 4/17/2014 Election of directors Management For For 3/25/14 3/7/14 3/25/14 3/25/14 NA NA Advisory approval of the company's executive compensation Management Against Against 3/25/14 3/7/14 3/25/14 3/25/14 NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 3/25/14 3/7/14 3/25/14 3/25/14 NA NA Approval of the TI Employees 2014 Stock Purchase Plan Management For For 3/25/14 3/7/14 3/25/14 3/25/14 NA NA Reapproval of the material terms of the performance goals under the Texas Instruments 2009 Long-Term Incentive Plan Management Against Against 3/25/14 3/7/14 3/25/14 3/25/14 NA NA THOR THORATEC 885175-307 5/21/2014 Election of directors Management For For 4/21/14 4/11/14 4/21/14 4/21/14 NA NA Approval of amendment concerning limitation of director liability and indemnification of agents Management For For 4/21/14 4/11/14 4/21/14 4/21/14 NA NA Approval of the indemnification agreements Management For For 4/21/14 4/11/14 4/21/14 4/21/14 NA NA Approval of the amendment of the 2006 Incentive Stock Plan Management Against Against 4/21/14 4/11/14 4/21/14 4/21/14 NA NA Approval of compensation of the company's named executive officers Management Against Against 4/21/14 4/11/14 4/21/14 4/21/14 NA NA Ratification of the appointment of the independent auditors Management For For 4/21/14 4/11/14 4/21/14 4/21/14 NA NA TDW TIDEWATER 8/1/2013 Election of board nominees Management For For 7/17/13 7/17/13 7/17/13 NA NA NA Say on Pay vote - an advisory vote to approve executive compensation Management Against Against 7/17/13 7/17/13 7/17/13 NA NA NA Approval of the Tidewater Executive Officer Annual Incentive Plan Management Against Against 7/17/13 7/17/13 7/17/13 NA NA NA Ratification of the selection of the independent registered public accounting firm Management For For 7/17/13 7/17/13 7/17/13 NA NA NA PRFDX T ROWE EQUITY INCOME 10/22/2013 Election of directors Management For For NA NA NA NA 9/30/2013, 10/17/13 NA Approval to change the investment objective Management For For NA NA NA NA 9/30/2013, 10/17/13 NA Approval to change the fundamental policy on commodities Management For For NA NA NA NA 9/30/2013, 10/17/13 NA PRGFX T ROWE PRICE GROWTH STOCK FUND 10/22/2013 Election of directors Management For For NA NA NA NA 8/13/13 NA Approval to change the investment objective Management For For NA NA NA NA 8/13/13 NA Approval to change the fundamental policy on commodities Management For For NA NA NA NA 8/13/13 NA USB US BANCORP 4/15/2014 Election of directors Management For For 4/14/14 3/25/14 4/14/14 3/25/14 NA NA Ratification of the independent auditor Management For For 4/14/14 3/25/14 4/14/14 3/25/14 NA NA An advisory vote to approve the compensation of executives Management Against Against 4/14/14 3/25/14 4/14/14 3/25/14 NA NA Proposal regarding establishment of a policy requiring that the COB be an independent director Shareholder Against For 4/14/14 3/25/14 4/14/14 3/25/14 NA NA VLO VALERO ENERGY CORP 91913Y100 5/1/2014 Election of directors Management For For 4/3/14 3/31/14 4/3/14 4/11/14 NA NA Ratify the appointment of the independent auditor Management For For 4/3/14 3/31/14 4/3/14 4/11/14 NA NA Approve the 2013 compensation of named executive officers Management Against Against 4/3/14 3/31/14 4/3/14 4/11/14 NA NA Proposal regarding accelerated vesting of performance shares Shareholder For Against 4/3/14 3/31/14 4/3/14 4/11/14 NA NA Proposal regarding Climate Change Management Plan Shareholder Against For 4/3/14 3/31/14 4/3/14 4/11/14 NA NA Proposal regarding corporate lobbying Shareholder Against For 4/3/14 3/31/14 4/3/14 4/11/14 NA NA VMI VALMONT 4/29/2014 Election of directors Management For For 4/4/14 3/31/14 4/4/14 NA NA NA Advisory approval of the Company's executive compensation Management Against Against 4/4/14 3/31/14 4/4/14 NA NA NA Ratification of the appointment of the independent auditors Management For For 4/4/14 3/31/14 4/4/14 NA NA NA WERN WERNER ENTERPRISES 5/13/2013 Election of directors Management For For 4/23/14 4/11/14 4/23/14 NA NA NA Advisory resolution on executive compensation Management For For 4/23/14 4/11/14 4/23/14 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/23/14 4/11/14 4/23/14 NA NA NA ZMH ZIMMER HOLDINGS 98956P102 5/6/2014 Election of directors Management For For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA Cast a non-binding advisory vote on executive compensation Management Against Against 4/8/14 3/31/14 4/8/14 4/8/14 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/8/14 3/31/14 4/8/14 4/8/14 NA NA SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): OneAmerica Funds, Inc. By: (Signature and Title): /s/ Richard M. Ellery Name: Richard M. Ellery Title: Secretary & Chief Compliance Officer of OneAmerica Funds, Inc. Date: August 11, 2014
